Case 1:19-cr-00183-TSE Document 29-1 Filed 11/21/19 Page 1 of 14 PageID# 296
 Case 1:19-cr-00183-TSE Document 29-1 Filed 11/21/19 Page 2 of 14 PageID# 297




~lov 18, 2(319

Honorable Judge Ellis
United States District Court Judge
Eastern District of Virginia
401 Ca~arthouse Square
Alexandria, ~/ir~inia 22314

Dear Honorable Judge Ellis

My name is Timothy Thomas and I am a 1/P at Moran Stanley. !have know~rn Haroon
since he was ni~~ years ot~ anal have remained a close friend, mentor, coach and
colleague of Mis during the last thirty years. I also know Haroon°s entire family and am
close to hfs parents and siblings. They are an extended part of my own family.

Haroon has been incredibly open and transparent about his failing and criminal conduct.
 was deeply disappointed because this is not the Haroon I have known for the last thirty
years. As a ChriS~ian wt~o believes in redemption, I admire how Haroan has owned-up to
his failings and made no excuses. He is alone responsible as he has told me. And that,
combined with vwhat I know of Haroon, is why f am writing this letter.

Haroon came to me as a young tennis pupil. I v+ras a tennis coach in the local community
ar~d Haroon was a bright student. He had ~an eagerness to learn, to work super hard and
he vwas also trying to get better. I noticed how Haroor~ tried to help tihe other students
around him. "While he was a fierce competitor, he never lost sight Qf how to conduct
himself vn the court. Even w#~en Haroon missed a shot, lost a point or failed to
execute, he knew that he had to carry himself and not lose his temper. That abilifiy wilt
serve him well nov+r, as he has reflected on his grave errors and can now work on
r~demp~ion and making amends for his wrongs.

Over the years, ! sav+r Haroon grow into a fine and talented yaun~ man. He was a star on
his high school tennis tear. He was awarded a Garrett scholarship to Whitman College,
which was the most prestigious fellowship (a full ride scholarship} given to a handful of
incoming students. The main think I know abouk Harvon is that he always wanted to
help people along the +r ay, whether i~, was his sick younger brother (who would later
pass away tragically), or helping #pis older brother who was battling depression, ar to
help a high school classmate that was under financial duress. Haroon never lost sight of
his small town upbringing and that he should always pay it forward.

Simply put, Harovn is one of the best and finest people I have ever worked with. With
my interest in the intersection of national security and financial services, I've worked
with Haroon on several po~~cy related projects. He is whip smart, quick on his feet and
he has excellent reasoning.
 Case 1:19-cr-00183-TSE Document 29-1 Filed 11/21/19 Page 3 of 14 PageID# 298




Haroon was inspired and motivated by 9111. He wanted to help his country. I saw as
Haroon grew-up, he was subjected to people calling him different or thin[cing he didn't
belong. But Haroon didn't let that deter him from his goals. I remember sitting in my
kitchen when Haroon told me he was going abroad to study Al Qaeda and Taliban,
because he thought the best vway to beat them was to understand their way ~f thinking
so we could dismantle it. I feared for his safety and whether t vvou~d see Haroan again,
But Haroon was determined to gek the people that attacked our country on 9111. He
would nok let a minute go by until he did all he could.

Arid despite as difficult as it was, I know Haroan's work has helped protect American
lives. Ambassador Ryan Crocker told me personally that Naroan's work saved American
lives and has made America safer. Ambassador Crocker served in places like
Afghanistan, Pakistan and Lebanon, all places in which Haroon has lived and researched.

While in Pakistan, Naroon's experience led him to believe that we could Cake-on the Al
Qaeda and Taliban using what he termed as `information wars'. one of his programs,
The Burka Avenger, was an animated TV series that Cook on Al-Qaeda and Taliban in a
smart, sophisticated way. The progranra went an to break records in Pakistan, with over
15 million viewers per episode. The show provided young people with posikive, viable
alternatives to extremism, something they could cheer for and learn from. The BurkQ
series ended up winning a 2013 Peabody Award, and the lead character was named in
Time magazinQ as one of the top 10 most influential fictional characters of 2013 (the
only foreign super hero to do so). Haroon's gift for languages plays a part in his ability
to understand the needs and aspirations of cultures very different from our awn.

  know that Haroon's criminal conduct will be something he carries for the rest of his
life. After talking to Haroon at length, i believe he has totally awned-up to these major
transgressions and the stain of his actions. He will accept any and all punishment
because they are a direct result of his own actions.

However, there is a great deal of value I place on Haroon's public service to our country,
and especially that he has risked his life to do so. i also believe that Haroon's
background, experience and unique skill set that I have witnessed make him one of a
rare handful of people that can continue to help save American lives with regards to the
selective niche flf counterterrorism that he is a part of. His expertise and
prafessronalism is a huge asset to American national security going forward and ~ hope he
can continue to contribute substantially in this mission in a different role as he looks for
redemption and grace. Atl men are fallible. Haroon has made an error, but this error
should not define his future. Please choose a remedy that is short, swift and just so that
a good man who has strayed can once again contribute positively to society.


Wifih highest regards,


Tim Thomas
  Case 1:19-cr-00183-TSE Document 29-1 Filed 11/21/19 Page 4 of 14 PageID# 299




                                         November 20, 2019



Honorable Judge Ellis
United States District Court Judge
Eastern District of Virginia
401 Courthouse Square
Alexandria, VA 22312

Dear Honorable Judge Ellis:

        I am writing this personal character letter for Dr. Haroon K. Ullah. I have known Dr. Ullah
for the past 10 years in a personal and professional capacity. In my professional capacity, I am doing
my part to contribute to efforts to build an American civil society and to develop interfaith
partnerships as a religious leader from Northern Virginia. One of my contributions after the horrific
attacks of 9/11 was to work with law enforcement agencies to keep America safe. Numerous times,
I have worked with the Department of Justice, FBI, State Department and other federal agencies to
prevent young people from going down the path of extremism. Our partnership has been well
documented and profiled on Fox Business, Fox News, Washington Post, New York Times, ABC
News, A1Hurra, Voice of America, Al Jazeera, Al-Arabiya, and many other news media and outlets.
The FBI has recognized me with awards of appreciation for my trailblazing work on thwarting
extremist groups. I am mentioning this here only as a prelude to talk about Dr. Ullah's special ability
to assist within the counterterrorism community and his tireless efforts in keeping America safe. He
is one of America's top experts on how to prevent extremism and his long stellar public services to
defend our country are unmatched and noteworthy. On numerous occasions, I have seen Dr. Ullah
give his expert opinions to US Secretary of State and the President to keep America safe. Simply put,
Dr. Ullah's experiences in special fields in counterterrorism and his ability to help protect American
national security in this regard could not have been replaced.

         I also understand the significant nature of Haroon's violations and I address this at the end of
the letter.

        My work with young people gives me special insight into how to counter vulnerable young
people being recruited to join ISIS and other hateful groups. Dr. Ullah has dedicated his life to public
service and spent his entire career to understand and seek better policy approaches to keep America
safe. During his doctoral fieldwork, Dr. Ullah spent years in researching topics related to
counterterrorism and even investigated Taliban and Al Qaeda camps. He interviewed commanders
in order to comprehend the reasons for their extremist path. He put his life in danger again and again
only because he knew that would be the best way to understand their twisted ideology and hence to
come up with a series of programs and policies to combat and degrade their ability to harm America.
Dr. Ullah has always been motivated to protect American lives and to prevent another 9/11 terrorist
attack from ever happening. All of his work is done without seeking any reward from anyone. Often
brave patriots such as Haroon put their lives (and their family's lives) at risk in order to thwart these
extremist groups.
  Case 1:19-cr-00183-TSE Document 29-1 Filed 11/21/19 Page 5 of 14 PageID# 300
                                                                                 November 20, 2019
                                                                           The Honorable Judge Ellis




        I can unequivocally say that Dr. Ullah's work has saved American lives, thwarted would-be
extremists and prevented their ability to attack American interests. It is not easy to be in this field
and to put one's life on the line to keep extremists at bay. I have travelled with Dr. Ullah and seen
him first-hand in Gulf countries where he was working with individuals from government and from
private agencies building a coalition to counter extremism. Dr. Ullah does not leave any stone
unturned when it is time to look for ways to gain an advantage over extremist groups. He also has a
natural ability to build coalitions with unlikely members to fight against these groups. It takes a lot
to act as a trusted adviser to convince key nation-states to contribute meaningfully in this effort.

        What makes Dr. Ullah very special is his ability to combine substantive ground knowledge
with a thorough and sophisticated understanding of methods and technologies. Dr. Ullah tirelessly
trains young mentors how to recognize and counter techniques used by terrorists on digital media and
how to design compelling and authentic campaigns to undercut their narrative and lessen the potency
of their recruitment. Dr. Ullah's ability to speak different languages and his substantive policy
research gives him an upper-hand in quickly thwarting 24/7 extremist threats.

        Dr. Ullah's scholarship, including his books on counterterrorism, have been widely read and
translated into different languages. His book Digital World War (Yale University Press) was
launched at the Heritage Foundation and has become a field manual for practitioners who are
designing ways to degrade and counter the disinformation campaigns of extremist groups.

       As Haroon's spiritual counselor, Haroon has been honest and forthcoming with me about his
law-breaking conduct and criminal actions. I do not take lightly what Haroon did, especially given
my line of work. I counsel people to acknowledge their wrong actions and to learn from them and
work for even more good to make up for their past actions. I have been impressed with how Haroon
has taken full responsibility and total ownership of his actions.

        I know that Haroon is committed to a path of redemption. I know that he will learn from this
and change his life's course. Dr. Ullah's skill set with regards to American national security is
valuable and I know that he will look for other ways to protect our country from another 9/11. Dr.
Ullah has risked his life to protect our country and he will continue to risk his life to save American
lives in the future. He has conducted himself with honor in a long career as a public servant. I work
to counter young people from being recruited; if overlooked, it can be potent and deadly propaganda
which would lure them in. Dr. Ullah has the ability to stop and degrade terrorist recruitment, change
young peoples' minds and proactively stop another extremist group from emerging. His skillset is
not one that I have come across in my thirty years of professional life. I have no doubt that he will
emerge stronger from this episode and that he will live a peaceful, responsible life of love and service.

                                                              Sincerely,
Case 1:19-cr-00183-TSE Document 29-1 Filed 11/21/19 Page 6 of 14 PageID# 301
                                                            November 20, 2019
                                                      The Honorable Judge Ellis


                                             Mohammed Magid, Imam
Case 1:19-cr-00183-TSE Document 29-1 Filed 11/21/19 Page 7 of 14 PageID# 302




 Nov i9, 2Q 19


 Honorable Judge Ellis
 United States District Court Judge
 Easte~~l District of Virginia
 401 Courthouse Square
 Alexandria, Virginia 22314

 Dear Honorable Judge; Etlis:

 I write to you wifi~ regards to what I know about Haroon Ullah. I've known Haroon {~or several
 years, most rece~ltly while t worked with Haroon at t'lae US Agency far Global Media. Haroo»
 Ullall has made a stroalg contt-ibutio~~ to our• nation's natio~~at security while serviyig i~3
 ~ovenvnent. 1 believe his cau~~tertcrrorism wark in the field, fibhti~ig Al-Qaeda, ISIS, al-Shabaal~
 and the I'aliban helped sa~~e tl~c lives of Americans, and others. Ha~•oon also helped shape the
 i~ifar~nation warfare against fareiga~ entities tryi►~~ to attack America, whether ema~~ating from
 Russia, China or other regions in the world.

First, Haroon's crimintil conduct are serious tra~3s~,n•essio~~ts and illegal. There are no excuses ever
for this conduct. He has take» full respo~zsibility, as 1 expected he would ki~awing leis cliaractcr.
Nevertheless, l was deeply shocked and disappointed by his conduct and actions. i do believe
that Haroon's character reflects someo~~e who leas leat-~~ed deep a~ld painful lessons, lessoi3s that
will stay faa• decades and one's he ca~1 #each his daughter and family members. He only blames
hi~x~self and has recommitted liitnself to giving back to community and those around him.

Racoon worked then in dan~;e~•ous areas of Pakistan, also traveli»g frequently from islannabad to
the Middle East and North Africa. He started and rain what was then the first office ai any U.S.
embassy iii the world to use modern infor~~z~.ation warfare teclu~iques to co~z~bat Ai-Qaeda and the
Taliban. Though in danger from extremist ~~roups, i~acluc~ing death threats, and being held at
gunpoint, Haroan re~eatedIy put his life on the line to acl~ie~~e his mission.

Haraon hel~~ed set up tine US-UAE Sawab Center, the first such center to use digital media to
degrade the effectiveness of extrez~list groups. His counter extremism media project called
`Burka Avenger' won a I'ea.body Award in 20 Z 3 and v~ras cited by Tire ~Viagazrne as one of the
most influential fictional characters of that year. He has worked tirelessly to help the U.S.
organize and coordinate the 6S-nation coalition against 1Si5. He has written four books on
combating terrorism and extremism, which nave been recommended by respected publications
such as Foreign AFt~ai.rs, Forci~m Policy and the Wall Street Journal.

At USAGM, Harooz~ brought several Flew ideas atad strategies into how to l~el}~ combat tt~e
information warfare targeting A~tterica. He had several successes in finding new ways to use data
in better understanding audiences, to move from acountry-based strategy to lan~ua~c-based
strategy and to f~eus on key areas like Ivan, C1~.ia1a and Russia. USAGM audiec~ce made the
largest leap in its 65-year History and 1 know Haroc~tz was an important part of the leadership
teem ii~t making this I~appen.
Case 1:19-cr-00183-TSE Document 29-1 Filed 11/21/19 Page 8 of 14 PageID# 303




 Haman criminal ca~lduct dese~•ves consequences and he is fully prepared to caa~tinue accepti~~~
 wl~atevcr comes IZis way. As someone who has worked iat federal gover~tinent, I k1~ow hew
 important it is for federal officials to conduct themselves i~~ a manner that upholds the flag. I
 aIsa know what Harooi~ has done fog' his country and ho~~ Iae has conducted himself over the past
 year. Sia~ply put,1 know Ha~-~ot1 Ullah to be a good ~nan and an American patriot.

1've seen l-Iaroon with leis fa~x~ily aild he is a family person through and through. Asa }roung
patent, 1 know }~o~v bard it is to raise kids. Racoon loves his daughter Nira sa tnucil ~~nd his wife
Naha. He Eras spent his time as primary caretaker daix~g Iais best to take care of Hira and brinb leer
up in tflis fast-chan~;iit~; world. Another tl~ii~g i ad~nir~ about I~araon is the way he #akes care of
his parents, leis in-laws and his faxttily. Hc~w manly people have ~~ great relationship with their
mUtl~e~• its law'? Haman loves her like a second i~lother and during l~ei~ tragic sickl~ess he has been
i~t the 1~ospital staying long hours a~~d watching over her while shy is in a coma. He has also
helped leis awii parents, who are elderly and gone tl~rou~;h several health scares. Much of this i~a
one would c~~er know a»c~ Haroo~~ would not lefl any~i~e because he does it out of Love a~~d a
seiase of duty. It shows what type of character Haman has.

His skill set, c;onabinin~; as it does years of field experience, k~~~wledge of key 1an~;uages,
sophisticated policy acume~3 a►~d unc~ersta~~ding of ne~v digital a~~d cyber techf~o~ogies is rare. I
believe Haroan caxi achieve r~dcmption and will find ways to e~take an in~portani contribution,
one few atIiers could match.



Very Respectfully,



A»~ina Kl~awaja
Case 1:19-cr-00183-TSE Document 29-1 Filed 11/21/19 Page 9 of 14 PageID# 304




November 1~~ 2Q99


Honorable J     e E11is
United State District Court Judge
Eastern Dist ct of Virginia
Alexandria V rginia 22314

Dear Honorapie Judge Ellis:


When I was ~t a summer youth camp for young people, J remember Haroon asking his
campers a sii~nple question, "What wauid you da, if you knew you could not fail?° He had
asked one o~ his other campefs the same question and he had enthusiastically responded
with, "play k~sebail'" The other camper, introspective like his counselor, took a moment
and said, "w~N, that's easy. I'd help people."

f love this story because it exemplifies so m~rl~ of who my brother, Haroon, is as a dear
brother, father and as a human being. f have seen how my brother treats people, Mis
calming pretence anc4 his dedication to education. My brother has always challenged me
and my siblings to better ourselves, and also give back to the community by helping others.
This was th 'backbone Qf Haroon's ideology that he learned from our parents and is
something h continues to strive to ~phald.

Haroon and ~ are closest in age X14 months apart} and grew up very close to each other. ~
probably k~~c~w him better than any of my other siblings because we were inseparable
growing up end took care of each ofher. I know Haroon's character and that is why f was
shocked an extremely disappointed at his criminal conduct and actions. Of his own
accord, Har ,' n came to sit down with me in my room. 1 could see that he was emotionally
ovenwhelme~ and hs told me the details of his criminal conduct, the way he had
disappointed his colleagues and our community and the pain inflicted on others as a result
of his grave decision. I could see that he was sincere, embarrassed, ashamed and
remorsefu{. ;And like the Haroon I've always known, he took fu(I ownership, He hasn't
backed aw~ and I've never known Haroon to make excuses or to blame anyone but
himself for (s actions.

From a yourtig age, I was always proud of my older gather. He was a record breaking
tennis star i~t high school and beloved by his peers and teachers alike. When i arrived in
high school Itwo years later, that sentiment was still thriving and inspiring to me as a
younger sib~ing. I watched as Haroon relentlessly pursued his education like he would his
career, with,passion and determination.

!n sa many ~rvays, my brother followed in the footsteps of my parents. Immigrants who had
spanned th4 glove from India, Pakistan and then to the United Kingdom and Canada to
Washington State, my parents sought a higher education which turned into a lifetime of hard
work and s~#ivice. My father established a successful nuGear engineering career working
on a federa~~govemment site and where he taught at Washington State University. My
mother had the harder jab of raising me and my four siblings, which included my youngest
brother Mu er who was born with Downs Syndrome and severe heart defect When
Case 1:19-cr-00183-TSE Document 29-1 Filed 11/21/19 Page 10 of 14 PageID# 305




Haroan start earning he too gave opportunities to family and friends looking for a break,
helped them , nanciaily or otherwise and acted as a confidante and mentor. He helped
numerous n ~ -profits and chanties, and started a consulting firm that focused on helping
non-profits d 'velop strategy and be more successful. Often times they wouldn't charge any
money to th , enon-profits, they just wanted to help them.

When my pa', nts hit hard times, my brother tried to help with expenses. He was always
generous wit his wealth and his hear# and our family and friends have relied on him for
both through ut a!I of our difficult moments. When my eldest brother and sister-in-law were
battling depression and fell into bankruptcy, it was Haroon that got on a plane the next day
to fly out to h4eip them. He loaned them money to pay off loans and negotiated with
creditors to try to dig them out of the hole. Ne did everything from cleaning out their garage
to paying off~ocal utility biNs. Haroon did this while still managing a demanding job and
dealing with air~ful personal trauma of his own. But if you met him at that time; he never
wore that on!this sleeve, focusing more on healing others and staying positive.

{ work for an iaducat~anai media non-profit that aims to raise awareness and use the power
of inspiring oryteiling to bring positive change. Much of my success is thanks to tie hard
work instil(e 'in me by my parents and the guidance and support of my older brother
Ha~oon, f !e ~ med so much about the importance of storytelling as a way to educate
audiences b sed on what my brother taught me, who as ~n author has brought stories to
life, I can h nestly say that it is my brother's mentorship, support and example that Peas
inspired me roughout life,

Honorable J ' dge Ellis, I'm writing to you as a sister who has teamed so much from her
bother. I a ire how my brother has taken full responsibility and held himself accountable
for his grav ;conduct. I pray that you will show him mercy. I know that he will move forward
through lifie onestly learning from his past, and not repeating mistakes. I thank you for
your patien ~ and thought in this case and for taking this letter into consideration.

Sincerely,

Sarah UIlahl'
Case 1:19-cr-00183-TSE Document 29-1 Filed 11/21/19 Page 11 of 14 PageID# 306




November 19, 2019



Honorable Judge Ellis
United States District Court Judge
Eastern District of Virginia
Alexandria, Virginia 22314


Dear Honorable Judge Ellis:


It is my honor to write this letter for Haroon Ullah, a close friend who I have known for 20 years. I am
the co-founder and general partner of Aldrich Capital, a private equity firm based in Tysons corner.
first met Haroon in Washington in 1999, through common friends when he was admitted to the
Kennedy School of Government at Harvard and I was a recent graduate of the Harvard. I immediately
related to him as a loyal, ambitious, and family-oriented person and we became good friends. Since
then, we have travelled extensively together, both domestically and internationally, and he has become
like a member of my family. We have lived in the greater DC area for over 10 years near Haroon.
consider him among our closest of friends.


When Haroon first told me of his legal trouble, I was shocked. This is because the Haroon I know is an
incredibly conscientious person committed to always doing the right thing. Even when he told me about
his actions, he had a strong sense of personal accountability, which was remarkable, but not surprising
tome. Haroon has only blamed himself and I know he views the consequences he has earned so far as
a lifelong punishment.


I'd like to give you some personal reflections about Haroon from my extensive experiences with him
over the years.


Haroon has counselled my young kids in many ways both big and small. He was there for them when my
kids had gone through a tragedy. He was also there for them in good times. He showed up when it
mattered most forme. For that I am eternally grateful.


While Haroon was working at the US Embassy in Pakistan, Haroon invited and brought me to Pakistan as
part of the US Speakers program. The US speakers program brings Americans of all backgrounds who
are specialists as entrepreneurs, artists, scientists and jurists to talk about their experiences to an
audience in a different country. I gave a talk to young people at the National University of Science and
Technology in Islamabad, one that I am still proud of to this day. A young lady asked a question about
how it was to grow up in America as someone that was South Asian. I recall looking at Haroon and
saying that we both wanted to give back even more than what America had given to us; because in
America we were free to worship as we wanted and we were given an opportunity to excel. I remarked
how I remain grateful for the opportunities in the US and I thanked Haroon for giving him the ability and
Case 1:19-cr-00183-TSE Document 29-1 Filed 11/21/19 Page 12 of 14 PageID# 307




 opportunity to give back. While I was visiting Pakistan, I also saw first-hand the security precautions
 Haroon had to take. There were many times Haroon's life was at risk and that he had to change his
 schedule or change his driving routes in the morning. While I was visiting, there was a bombing in
 Islamabad, not far from where he was staying. It was incredibly scary, and I recall fearing for my own
 safety for the short time I was there, but also for Haroon's safety since this was something he dealt with
 regularly for two years while there.


  also recall when Haroon's younger brother Muneer, suddenly passed away. Haroon was travelling for
 diplomacy work and he had to rush back for the funeral. I vividly remember what Haroon said on the
 funeral when he spoke with tears in his eyes --that he hoped Muneer's courage and resilience were
 examples to all of us of how to live a life worth living. Even though he died at the young age of 25 in
 2016, Muneer was very dear to Haroon. I know that to this day, Haroon carries his memory and legacy
 dearly.


 Haroon has endured major struggles over the years, including his brother's death and divorce, but he
 has met every struggle with resilience. As if these struggles were not enough, this past year has been
 filled with another huge loss, that of his wife Naba's mother, who has fallen into a sudden and
 devastating coma since last spring. This is something that I can relate to on a deep level, as I lost my
 own mother at a young age and too early in life. I know first-hand the toll that this type of parental
 crisis takes on a family, and I witnessed Haroon and Naba fall into a vicious spiral last year trying to stay
 afloat, physically, emotionally, and financially. I can only imagine that this chaos contributed to the
 actions he committed. Though I know how deeply this continues to affect Haroon, as he was very close
 to his mother-in-law, I know how much Naba values his steady support and how it has brought them
 even closer together.


  am grateful that this court gives due process for making mends and restitution. I feel blessed to know
 Haroon, and admire how he is accepting consequences with full responsibility, humility and grace. He
 has fully absorbed these consequences and I know that he has been publicly shamed by the community
 and will continue to suffer because of his conduct. These lifelong lessons will be one's that help him as
 he rebuilds and continues on the path of redemption.


  hope that my reflections will serve as a testament to Haroon's character and that you will keep this in
 mind as you decide upon the appropriate sentence to hand down in his case. Please feel free to reach
 out to me if you need any additional details.


 Si




 Mirza Baig
Case 1:19-cr-00183-TSE Document 29-1 Filed 11/21/19 Page 13 of 14 PageID# 308



                                                                     November 18, 2019

Honorable Judge Ellis
United States District Court Judge
Eastern District of Virginia
Alexandria VA 22314

Dear Honorable Judge Ellis:

My name is Sana Sharif and I am Haroon Ullah's sister-in-law. I am a mother of four
children and a former computer engineer who worked at IBM. I first met Haroon finrelve
years ago, but have had closer interaction with him after he was engaged and then
married to my sister Naba for the past four years.

As you may have heard, our family has been going through a particularly tragic time
since April 2018. Our dear mother has been in a coma for 20 months and we are often
all at the hospital together. Honorable Judge Ellis, my mother is truly a very unique and
special individual, a physician who also raised five kids effortlessly. She had a way of
connecting with people that is electric, and lit up the room wherever she went. It is
because we are not able to interact with her vivacious and loving personality that makes
this coma that much more tragic. Haroon and my mother have a very strong bond. She
loves him so much and vice versa. If my mother were able, she would effusively be
praising Haroon to you and anyone else that would listen. Haroon would often tell us
that he felt so lucky to have a second mother. Sometimes people say you really get to
know someone when you go through hard times together. I have truly gotten to know
Haroon better during this trying time, and therefore, I know what he stands for when
things get difficult.

 was very sorry to hear Haroon tell me about his illegal misconduct. During the years
have known him, I have considered him to be a model citizen and a very good person.
He characteristically accepted full responsibility for his wrongdoing and was clear about
his need to make amends for what he did. I am a person of deep faith and I do believe
that God allows us not to be defined by our worst moments, but by how we learn life's
tough lessons and respond. Haroon has responded to these circumstances with
humility and grace, accepting of all consequences and taking full ownership.

 am happy for this opportunity to serve as a character reference and I hope I can give
you some insight into the brother-in-law I know and whom my kids have come to
appreciate and love.

One specific memory stands out. One year during Thanksgiving, Naba and Haroon
visited my parents in our childhood home in Poughkeepsie, New York, and we all had a
family get together. It was one of the last times that our entire family spent time
together before our mother's coma. It is emotional to think about that visit now given
that our dear mother is now in the intensive care unit in the hospital. During that visit,
Haroon wanted everyone to have fun and instead of staying in the house, Haroon found
 Case 1:19-cr-00183-TSE Document 29-1 Filed 11/21/19 Page 14 of 14 PageID# 309



a local farm where we could all go and spend the day. It was not something that we
had done before as a family. Part of his idea may have come from the fact that Haroon
grew up in a rural part of Washington state and loved being in the outdoors. He
convinced everyone to go including my parents, my siblings and my kids. And indeed, it
was memorable. We met the owners, walked around petting the cows and llamas and
played with little baby goats. We admired the local vegetation, kicked a soccer ball
around the fields and we all meditated and prayed together in a small barn house. The
kids had an incredible time. Even my mother, who is a bit afraid of animals, was
convinced by Haroon to overcome her inhibition to stroll among the animals and enjoy
their company. I mention this story as emblematic of what I think of Haroon—he is
always looking to bring people together and to create lasting memories that we could all
treasure. It isn't easy to find something that each person would enjoy and value, and
his careful thinking about this was touching.

Haroon loves my children and always finds ways to bond with them when he spends
time. He is sweet and caring with them. My 7 year-old daughter is always writing cards
to her "Haroon Uncle" because of how close they are, and sent him cards when he was
recently in the hospital for meningitis. It's very sweet to see how much my children love
someone who only became a part of the family a few years ago. I know that Haroon
tragically lost his younger brother Muneer and I believe that gives Haroon a deep
capacity to empathize and connect with people.

Lastly, I have seen how much Haroon cares for my father and mother. It isn't just in
words that they are his second parents, but he is always there to help when needed and
tries to go out of his way to help. As my mother has been in a coma, Haroon was at
one point coming up almost every weekend, driving from Virginia to New Jersey to help.
Living through this tragedy is surreal. But Haroon has tried to problem solve and be
there as a release valve to help any family member, as we all have been going through
our own trauma witnessing our mother's condition.

Simply said, I know Haroon to be a deeply caring human being with a loving heart.
was surprised to hear him describe how he violated federal law. Following that news,
was not surprised to hear that he took full ownership. Our faith states there is no shame
in repentance. I respect Haroon for holding himself accountable. Again, he is serving
as a great example to my kids and others of how to handle grave errors and to do the
right thing.

 am thankful that Haroon is within our family. He has suffered greatly due to his own
actions and I trust the court will do the right thing and temper justice with mercy. Your
honor, please consider these thoughts as you deliberate over the appropriate
consequences.

Sincerely,


Sana Sharif
